UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 21-1052


VALERIE ARROYO,

                     Plaintiff - Appellant,

              v.

VI LYLES, Mayor; CITY OF CHARLOTTE; JULIE EISELT; MECKLENBURG
COUNTY BOARD OF COMMISSIONERS; DERRICK MAYO, Detective;
GEORGE DUNLAP, Commissioner; CHARLOTTE-MECKLENBURG POLICE
DEPARTMENT; AARON TICKS; FEDERAL BUREAU OF INVESTIGATION;
ELISA CHINN-GARY, Clerk of Court; COURT ADMINISTRATION OF
MECKLENBURG COUNTY; SPENCER MERRIWEATHER, District Attorney;
MECKLENBURG COUNTY DISTRICT ATTORNEY’S OFFICE,

                     Defendants - Appellees.



Appeal from the United States District Court for the Western District of North Carolina, at
Charlotte. David Shepardson Cayer, Magistrate Judge. (3:20-cv-00506-FDW-DSC)


Submitted: May 25, 2021                                           Decided: June 14, 2021


Before KING, WYNN, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Valerie Arroyo, Appellant Pro Se. James Bradford Gatehouse, OFFICE OF THE UNITED
STATES ATTORNEY, Charlotte, North Carolina; Clarence Edward Matherson, Jr.,
OFFICE OF THE CITY ATTORNEY, Charlotte, North Carolina; Ronald L. Gibson,
RUFF BOND COBB WADE & BETHUNE, LLP, Charlotte, North Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Valerie Arroyo seeks to appeal the magistrate judge’s order denying her motion to

recuse. This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291, and

certain interlocutory and collateral orders, 28 U.S.C. § 1292; Fed. R. Civ. P. 54(b); Cohen

v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46 (1949). The order Arroyo seeks to

appeal is neither a final order nor an appealable interlocutory or collateral order.

Accordingly, we dismiss the appeal for lack of jurisdiction. We deny Arroyo’s motions

for default judgment and entry of judgment, for an initial hearing en banc, for summary

judgment, and for oral argument. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                              DISMISSED




                                            3